Exhibit 10.2
 
EQUITYHOLDERS AGREEMENT
by and among
EQUITY ONE, INC.,
CAPITAL SHOPPING CENTRES GROUP PLC
LIBERTY INTERNATIONAL HOLDINGS LIMITED,
GAZIT-GLOBE, LTD., MGN (USA) INC.,
GAZIT (1995), INC., MGN AMERICA, LLC, SILVER MAPLE (2001), INC.
and
FICUS, INC.
Dated as of May 23, 2010
 

 



--------------------------------------------------------------------------------



 



EQUITYHOLDERS AGREEMENT
     This EQUITYHOLDERS AGREEMENT (this “Agreement”) is dated as of the 23rd day
of May, 2010 and shall be effective as of the Closing (the “Effective Date”), by
and among Equity One, Inc., a Maryland corporation (“Equity One”), Capital
Shopping Centres Group PLC, a public limited company organized under the laws of
England and Wales (“Parent”), Liberty International Holdings Limited, a private
company limited by shares organized under the laws of England and Wales (“LIH”,
and together with Parent and any other controlled Affiliates of Parent and
controlled Affiliates of LIH, “Liberty Group”), Gazit-Globe, Ltd. (“Gazit
Globe”), an Israeli corporation, MGN (USA) Inc., a Nevada corporation (“MGN”),
Gazit (1995), Inc., a Nevada corporation (“1995”), MGN America, LLC, a Delaware
limited liability company (“America”), Silver Maple, Inc., a Nevada corporation
(“Silver Maple”), and Ficus, Inc., a Delaware corporation (“Ficus”, and together
with Chaim Katzman, Gazit Globe, MGN, 1995, America, Silver Maple and any of
their respective controlled Affiliates, the “Gazit Group”). The Gazit Group and
LIH are sometimes collectively referred to herein as the “Equityholders” and
each individually as an “Equityholder.” Certain capitalized terms used in this
Agreement are defined in Section 1 of this Agreement.
RECITALS:
     WHEREAS, LIH, Capital Shopping Centers plc, a public limited company
organized under the laws of England and Wales (“CSC”) and Equity One are parties
to that certain Contribution Agreement, dated as of May 23, 2010 (the
“Contribution Agreement”) pursuant to which LIH has agreed to contribute all of
the outstanding shares of common stock of C&C (US) No. 1, Inc., a Delaware
corporation (“CapCo”), and Equity One has agreed to contribute certain other
assets, in each case to a limited liability company, to be formed as set forth
in the Contribution Agreement (“EQY-CSC”), on such terms and in exchange for
such consideration as set forth in the Contribution Agreement;
     WHEREAS, in consideration for LIH’s contribution of CapCo Common Stock to
EQY-CSC, EQY-CSC will issue EQY-CSC Class A Shares to LIH that shall be
redeemable for cash or shares of EQY Common Stock as set forth in the Operating
Agreement;
     WHEREAS, concurrently with the Closing, pursuant to a certain Subscription
Agreement, to be dated as of the Closing, between LIH and Equity One (the
“Subscription Agreement”), LIH will receive shares of EQY Common Stock and one
share of Class A Common Stock, in exchange for the delivery and assignment to
Equity One of the CapCo Note;
     WHEREAS, as of the date hereof, the Gazit Group is the controlling
stockholder of Equity One; and
     WHEREAS, to induce LIH, CSC and Equity One to enter into the Contribution
Agreement and the Subscription Agreement, LIH, Parent and certain members of the
Gazit Group are entering into this Agreement to govern certain agreements
regarding certain rights and obligations with respect to their respective
ownership of EQY Common Stock and other matters set forth herein.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in reliance on all
representations, warranties and covenants made by each of the parties hereto,
the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE 1

DEFINITIONS
     1.1 Definitions. As used in this Agreement, in addition to the other terms
defined herein, the following capitalized terms shall have the following
meanings:
     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
For purposes of this definition, “control,” when used with respect to any
Person, means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.
     “Alony-Hetz” means Alony Hetz Properties & Investments, Ltd., an Israeli
corporation and its wholly owned subsidiaries.
     “Alony-Hetz Stockholders Agreement” means that certain stockholders
agreement, dated as of October 4, 2000, among Equity One, affiliates of the
Gazit Group and Alony-Hetz, as amended as of the date hereof.
     “Amended EQY Charter” means the Articles of Second Amendment and
Restatement of Equity One substantially in the form of Exhibit A attached to
this Agreement.
     “Articles Supplementary” means the Articles Supplementary for the Class A
Common Stock.
     “Beneficially Own(s)” and “Beneficial Ownership” and similar formulations
have the same meanings as used for purposes of Section 13(d) of the Exchange Act
and, for the avoidance of doubt, with respect to any member of Liberty Group,
Beneficial Ownership of EQY Common Stock shall include shares of EQY Common
Stock issuable in redemption of EQY-CSC Class A Shares Beneficially Owned by any
of them.
     “Board Change” means during any period following the date hereof, the
occurrence of a majority of the members of the Board of Directors of Parent or
the Board of Directors of LIH being comprised of officers and/or directors of
any Competitor.
     “Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York, New York or London, England are authorized
or required by law to be closed. A Business Day shall be deemed to end at 5:30
P.M. New York local time.
     “CapCo Class A Common Stock” means the shares of Class A common stock of
CapCo, $1.00 par value per share.
     “CapCo Class B Common Stock” means the shares of Class B common stock of
CapCo, $1.00 par value per share.
     “CapCo Common Stock” means collectively the shares of CapCo Class A Common
Stock and CapCo Class B Common Stock.

2



--------------------------------------------------------------------------------



 



     “CapCo Note” means that certain $67 million promissory note of CapCo, dated
as of May 13, 2010 and attached as Exhibit A to the Subscription Agreement.
     “Change of Control” means with respect to any Person, the occurrence,
directly or indirectly, of one or more of the following events: (A) the
consummation of a transaction (whether by merger, consolidation, stock purchase,
recapitalization, reorganization, redemption, exchange, issuance of capital
stock or otherwise), whether in a single transaction or a series of related
transactions, pursuant to which any other Person or “group” (as such term is
used for purposes of Section 13(d) of the Exchange Act) becomes the Beneficial
Owner, directly or indirectly, of equity securities representing more than fifty
percent (50%) of the voting power of all of the then outstanding equity
securities of such first Person (except in the case of LIH if such acquiring
Person is another Affiliate of Parent) or the surviving corporation in such
transaction; or (B) the adoption of any plan of liquidation or dissolution of
such Person.
     “Class A Common Stock” means the share of Class A Common Stock, par value
$.01 per share, of Equity One.
     “Closing” means the closing of the transactions contemplated by the
Contribution Agreement.
     “Commission” means the Securities and Exchange Commission and any successor
thereto.
     “Competitor” means any Person that has a significant business in the direct
or indirect ownership, operation or management of shopping center properties.
For purposes of this definition “significant business” means a business from
which more than 35% of a Person’s annual revenue for the last fiscal year
preceding the applicable date of determination is derived and shall not include
the Gazit Group.
     “Domestication Date” has the meaning set forth in the Operating Agreement.
     “Equity One Board” means the Board of Directors of Equity One as
constituted from time to time.
     “EQY Bylaws” means the Amended and Restated Bylaws of Equity One, adopted
as of February 20, 2004.
     “EQY Charter” means the charter of Equity One in effect on the date hereof.
     “EQY Common Stock” means shares of common stock of Equity One, $0.01 par
value per share, but does not include the share of Class A Common Stock.
     “EQY-CSC Class A Share” means a Class A Share of EQY-CSC which has the
rights, preferences and privileges designated in the Operating Agreement.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
     “Fully Diluted Basis” means with respect to EQY Common Stock, as of any
given date, the sum of (A) the number of shares of EQY Common Stock actually
outstanding, (B) the number of

3



--------------------------------------------------------------------------------



 



shares of EQY Common Stock for which outstanding EQY-CSC Class A Shares are
redeemable in accordance with the Operating Agreement and (C) the number of
shares of EQY Common Stock which could be obtained through the exercise or
conversion of all equity securities issued by Equity One that are by their terms
convertible into, or exchangeable or exercisable for, EQY Common Stock on the
day immediately preceding the given date other than options issued by Equity One
as incentive compensation.
     “LIH Director” means the individual nominated by LIH to be elected or
appointed to the Equity One Board from time to time in accordance with
Article 2.
     “Market Close” means 4:00 P.M. New York local time.
     “Market Price” means, with respect to a share of EQY Common Stock on a
particular date or at a particular time if the Market Price is being determined
intra-day, the following: (i) if the shares of EQY Common Stock are listed or
admitted to trading on any national securities exchange, the closing price on
such day as reported by such national securities exchange, or if the Market
Price is being determined intra-day, the last reported sale price at such time
of determination, or if no such sale takes place on such day, the average of the
closing bid and asked prices on such day; (ii) if the shares of EQY Common Stock
are not listed or admitted to trading on any national securities exchange, the
last reported sale price on such day or, if no sale takes place on such day, the
average of the closing bid and asked prices on such day, as reported by a
reliable quotation source designated by Equity One; (iii) if the shares of EQY
Common Stock are not listed or admitted to trading on any national securities
exchange and no such last reported sale price or closing bid and asked prices
are available, the average of the reported high bid and low asked prices on such
day, as reported by a reliable quotation source designated by Equity One, or if
there shall be no bid and asked prices on such day, the average of the high bid
and low asked prices, as so reported, on the most recent day (not more than ten
(10) days prior to the date in question) for which prices have been so reported;
or (iv) if none of the conditions set forth in clauses (i), (ii), or (iii) is
met then Market Price shall be determined in good faith by the Equity One Board
and certified by resolution thereof.
     “Operating Agreement” means the Limited Liability Company Agreement of
EQY-CSC, in the form attached as Exhibit D to the Contribution Agreement to be
effective as of the Closing, as thereafter amended, restated, modified,
supplemented or replaced.
     “Person” means an individual, corporation, partnership (whether general or
limited), limited liability company, trust, estate, unincorporated organization,
association, custodian, nominee or any other individual or entity in its own or
any representative capacity.
     “Qualified Lender” means a commercial bank or other commercial lending
institution (including pension funds and insurance companies that act as
lenders) unrelated to the Gazit Group.
     “Qualified ROFO Offering” means an offering pursuant to an effective
registration statement in which EQY Shares are sold to an underwriter on a firm
commitment basis for reoffering and resale to the public or an offering that is
a “bought deal” with one or more investment banks.
     “Termination Date” means the tenth (10th) anniversary of the Effective Date
or such earlier date that this Agreement is terminated pursuant to Section 8.1
hereof.

4



--------------------------------------------------------------------------------



 



     “Transaction Documents” has the meaning set forth in the Contribution
Agreement.
     1.2 List of Other Defined Terms. The following capitalized terms are
defined in the Sections below:

         
 
  “Additional Shares”   Section 2.8
 
  “Agreement”   Introductory Paragraph
 
  “America”   Introductory Paragraph
 
  “CapCo”   Recitals
 
  “Contribution Agreement”   Recitals
 
  “Control Block”   Section 8.4(a)
 
  “CSC”   Recitals
 
  “Cure Period”   Section 2.2
 
  “Director Nominee”   Section 2.6
 
  “DRS Purchase Price”   Section 3.1
 
  “DRS Sale Offer”   Section 3.1
 
  “Effective Date”   Introductory Paragraph
 
  “Equity One”   Introductory Paragraph
 
  “Equity One DRS ROFO”   Section 3.1
 
  “Equity One Offer Period”   Section 3.2(a)
 
  “Equityholder” or “Equityholders”   Introductory Paragraph
 
  “EQY-CSC”   Recitals
 
  “EQY Shares”   Section 3.4(a)
 
  “Excluded Shares”   Section 3.5
 
  “Ficus”   Introductory Paragraph
 
  “First Notice”   Section 3.4(e)(i)
 
  “First Offered EQY Shares”   Section 3.4(a)
 
  “First Offered DR Shares”   Section 3.1
 
  “Foreclosure Notice”   Section 8.4(d)
 
  “Gazit Globe”   Introductory Paragraph
 
  “Gazit Group”   Introductory Paragraph
 
  “Gazit Offer”   Section 5.1
 
  “Gazit Offer Period”   Section 3.2(b)
 
  “Gazit DRS ROFO”   Section 3.2(b)
 
  “Gazit ROFOs”   Section 3.4(b)
 
  “Gazit Share ROFO”   Section 3.4(b)
 
  “Gazit Sale”   Section 5.1
 
  “Gazit Voting Obligation”   Section 2.7
 
  “Liberty Group”   Introductory Paragraph
 
  “LIH”   Introductory Paragraph
 
  “LIH Tag Rights”   Section 5.1
 
  “LIH Voting Obligation”   Section 2.6
 
  “Minimum Price”   Section 3.4(e)
 
  “MGN”   Introductory Paragraph
 
  “Notice of Availability”   Section 3.2(b)
 
  “Offer Period”   Section 5.1
 
  “Ownership Cap”   Section 2.8
 
  “Parent”   Introductory Paragraph

5



--------------------------------------------------------------------------------



 



         
 
  “Parent Section 16 Person”   Section 2.1
 
  “Pledged Shares”   Section 5.2
 
  “Proposed Competitor Transfer”   Section 4.1
 
  “Proposed Competitor Transferee”   Section 4.2
 
  “Proposed Gazit Transferee”   Section 5.1
 
  “Qualified ROFO Election Period”   Section 3.4(f)(iv)
 
  “QRO Minimum Price”   Section 3.4(f)(v)
 
  “Right of First Refusal”   Section 4.1
 
  “ROFO Discount”   Section 3.4(f)(iii)
 
  “Second Notice”   Section 3.4(f)(iii)
 
  “Shares First Offer Election”   Section 3.4(b)
 
  “Shares Offer Period”   Section 3.4(b)
 
  “Share Price”   Section 3.4(a)
 
  “Shares Sale Offer Notice”   Section 3.4(a)
 
  “Silver Maple”   Introductory Paragraph
 
  “Subject Shares”   Section 5.1
 
  “Subscription Agreement”   Recitals
 
  “Transfer Election”   Section 4.3
 
  “Transfer Election Period”   Section 4.3
 
  “Transfer Notice”   Section 4.2
 
  “Transfer Shares”   Section 4.2
 
  “Transfer Share Price”   Section 4.2
 
  “1995”   Introductory Paragraph
 
  “2011 Annual Meeting”   Section 2.1

ARTICLE 2

EQUITY ONE BOARD OF DIRECTORS
     2.1 Initial Equity One Board Representation. Immediately following the
Effective Date and subject to the terms and conditions of this Agreement, Equity
One will cause the Equity One Board to be increased by one member and Equity One
shall cause the Equity One Board to appoint the Chief Executive Officer of
Parent to the Equity One Board, who shall serve until the 2011 annual meeting of
stockholders of Equity One (the “2011 Annual Meeting”) in accordance with the
organizational documents of Equity One. Subject to the procedures set forth in
Section 2.3, LIH shall have the right to designate another individual reasonably
acceptable to the Equity One Board (provided that the Chief Executive Officer,
the Chief Financial Officer and any other officer of Parent that would be
subject to Section 16 of the Exchange Act if Parent were subject to registration
under the Exchange Act (a “Parent Section 16 Person”) shall be deemed acceptable
for purposes of this Section 2.1) if for any reason the Chief Executive Officer
of Parent shall not be willing or able to be appointed as the LIH Director as of
the Effective Date, and Equity One shall cause the Equity One Board to appoint
such individual to the Equity One Board. Subsequent nominations of the LIH
Director for reelection to the Equity One Board beginning at the 2011 Annual
Meeting shall be governed by the procedures set forth in Section 2.3.
     2.2 Subsequent Nominations. Subject to Section 2.4, for so long as
(i) prior to the Domestication Date Liberty Group Beneficially Owns, in the
aggregate, a number of shares of EQY

6



--------------------------------------------------------------------------------



 



Common Stock equal to 50% of the total number of shares of EQY Common Stock
Beneficially Owned by LIH as of the Closing (as such amount may be adjusted
after the date of Closing for splits, reclassifications, recapitalizations,
recombinations and/or similar events or transactions involving EQY Common Stock)
(such number of shares to be agreed by the parties as of the Closing and set
forth on Schedule I to be attached to this Agreement) and (ii) on or after the
Domestication Date Liberty Group Beneficially Owns, in the aggregate, 3% or more
of the total outstanding EQY Common Stock (calculated on a Fully Diluted Basis)
and until the Termination Date, LIH shall have the right to nominate one
candidate for election to the Equity One Board at every annual meeting of the
stockholders of Equity One in which directors are generally elected, including
without limitation, any adjournment or postponement thereof, and on any action
by written consent of the stockholders of Equity One relating to the election of
directors generally. For the avoidance of doubt, each threshold in subsection
(i) and (ii) is a “low water mark,” such that at such time as any threshold
described in (i) or (ii) is not met, resulting in a termination of any of the
various rights and obligations of the parties set forth in this Section 2.2, the
later acquisition of additional shares of EQY Common Stock by any member of
Liberty Group (whether through open market purchases or otherwise) will not
reinstate such rights or obligations. Notwithstanding the foregoing, in the
event that the threshold set forth in subsection (ii) is either unintentionally
not satisfied by Liberty Group or not satisfied by Liberty Group as a result of
Equity One satisfying a redemption of EQY-CSC Class A Shares in cash pursuant to
the Operating Agreement, then Liberty Group shall have the right for a period of
ninety (90) days after LIH has actual knowledge of the occurrence of such event
(the “Cure Period”), to buy additional shares of EQY Common Stock in order to
satisfy the ownership requirement set forth in subsection (ii) and shall
promptly notify Equity One when such ownership requirement has again been met;
provided that Liberty Group shall only have the right to cure an unintentional
failure one time. For purposes of this Section 2.2 and Section 2.4, LIH shall be
deemed to have actual knowledge of any such occurrence or non-satisfaction if at
the time of the filing of each quarterly or annual report by Equity One with the
Commission, based on the number of shares outstanding in such report, Liberty
Group does not satisfy such ownership requirement. Notwithstanding the
foregoing, the Cure Period will be extended by that number of days, if any, that
Liberty Group is not permitted to buy additional shares of EQY Common Stock due
to the application of securities laws or Equity One’s insider trading policies.
     2.3 Procedures. The following procedures shall be followed with respect to
the nomination of the LIH Director beginning with the 2011 Annual Meeting.
          (a) For purposes of whether LIH has a right to nominate an LIH
Director pursuant to Section 2.2, Liberty Group’s Beneficial Ownership of shares
of EQY Common Stock will be measured as of the record date for such annual
meeting or written consent.
          (b) No later than January 10 of each year beginning in 2011, LIH shall
provide the Equity One Board with LIH’s proposed nominee for LIH Director, along
with any other information reasonably requested by the Equity One Board to
evaluate the suitability of such candidate for directorship. With respect to any
LIH proposed nominee, LIH shall use its best efforts to ensure that any such
nominee satisfies all stated criteria and guidelines that are applicable for all
director nominees of Equity One.
          (c) Within twenty (20) days of receiving the LIH proposed nominee for
LIH Director in accordance with Section 2.3(b), the Equity One Board or any
authorized committee

7



--------------------------------------------------------------------------------



 



thereof shall make a good faith and reasonable determination as to the
suitability of LIH’s proposed nominee for LIH Director and shall notify LIH of
its determination in writing.
          (d) If the Equity One Board or any authorized committee thereof
approves of LIH’s proposed nominee for LIH Director, the Equity One Board shall
nominate such LIH nominee and recommend that the stockholders vote to elect such
director at the next annual meeting of stockholders at which directors will be
generally elected.
          (e) If the Equity One Board or any authorized committee thereof raises
a reasonable objection to LIH’s proposed nominee for LIH Director, then LIH and
the Equity One Board shall use their best efforts to agree on the nominee for
LIH Director, and if LIH and the Equity One Board cannot agree on the nominee on
or before the tenth (10th) day prior to the proposed filing of Equity One’s
annual proxy statement, then such proposed nominee for LIH Director shall not be
nominated by Equity One at such annual meeting.
          (f) If the LIH proposed nominee is not nominated (as described in
Section 2.3(e)) or if nominated, refuses or is unable to stand for election,
then as soon as practicable after the annual meeting, LIH and the Equity One
Board shall use their best efforts to agree on the nominee for LIH Director,
which nominee shall be appointed as director by the Equity One Board promptly
after such agreement is reached.
          (g) The nomination, appointment or election of any LIH nominee to the
Equity One Board, and the inclusion of such LIH nominee in Equity One’s proxy
materials, will be subject to such candidate delivering to the Equity One Board
at the time of nomination or appointment an irrevocable resignation letter in
the form of Exhibit A to this Agreement offering to resign effective as of the
date that (i) Liberty Group no longer satisfies the ownership requirements set
forth in Section 2.2 (subject to Liberty Group’s ability to cure a failure in
the manner provided in Section 2.2), (ii) LIH’s board representation rights are
canceled pursuant to Section 2.10 or (iii) upon the failure of such LIH Director
to qualify as a Parent Section 16 Person.
          (h) Notwithstanding anything to the contrary in this Agreement, Equity
One agrees that any Parent Section 16 Person shall be deemed qualified to serve
as a LIH Director for all purposes of this Section 2.3; provided, however in no
event shall a Parent Section 16 Person be deemed qualified if such individual is
an employee, officer or director of any Competitor. Notwithstanding the
foregoing, even if the LIH nominee is a Parent Section 16 Person, notice of such
proposed LIH nominee shall be given by LIH in accordance with Section 2.3(b).
     2.4 Termination. Notwithstanding anything to the contrary in this Agreement
and without any further action by Equity One, LIH’s right to nominate an
individual to the Equity One Board shall automatically terminate, and be of no
further force and effect if (i) Liberty Group no longer satisfies the ownership
requirements set forth in Section 2.2 (subject to Liberty Group’s ability to
cure a failure in the manner provided in Section 2.2) or (ii) LIH’s board
representation rights are terminated pursuant to Section 2.10 or Section 8.4.
LIH shall promptly, but in any case within five (5) Business Days, provide
notice to Equity One with a copy to the Gazit Group if LIH has actual knowledge
that Liberty Group has ceased to meet the ownership requirements of Section 2.2.
For the avoidance of doubt, the termination of LIH’s rights pursuant to clause
(i) above shall not be effective until the end of the applicable Cure Period.

8



--------------------------------------------------------------------------------



 



     2.5 Protections and Obligations.
          (a) The LIH Director, upon appointment or election to the Equity One
Board, will be entitled to the same benefits and protections, and subject to the
same obligations, as applicable to all other directors of Equity One, including,
without limitation, protections and obligations regarding customary liability
insurance for directors and officers (including with respect to any period
following his or her service on the Equity One Board but only to the same extent
as obligations, if any, owed to all other directors of Equity One with respect
to such period), confidentiality, conflicts of interests, standards of conduct,
trading and disclosure policies, director evaluation process, director code of
ethics, director share ownership guidelines, stock trading and pre-approval
policies, and other governance matters. Without limiting the generality of the
foregoing, the provisions of the EQY Charter and EQY Bylaws related to liability
limitation, indemnity and advancement of expenses shall apply to the LIH
Director to the same extent as applied to any other member of the Equity One
Board. Equity One agrees that it shall offer to enter into an indemnification
agreement with the LIH Director substantially similar to the indemnification
agreements then in effect with Equity One’s directors when the LIH Director
becomes a member of the Equity One Board.
          (b) Notwithstanding anything to the contrary herein, any Person who is
from time to time a LIH Director on the Equity One Board is intended to be a
third party beneficiary pursuant to the last two sentences of Section 2.5(a) and
the obligations of Equity One pursuant to such sentences shall be enforceable by
each such person. This Section 2.5(b) shall survive any termination of this
Agreement.
     2.6 LIH Voting Obligation. LIH agrees, and will cause each member of
Liberty Group, at any meeting of stockholders of Equity One, or with respect to
any action of such stockholders by written consent, to cause all shares of EQY
Common Stock and Class A Common Stock Beneficially Owned by any member of
Liberty Group or over which it has the power to direct the vote, to be voted in
favor of the election of each individual nominated to the Equity One Board to
serve as a director of Equity One (the “LIH Voting Obligation”) who is supported
by the Gazit Group (each, a “Director Nominee”). The support or non support by
the Gazit Group of a Director Nominee will be evidenced by written notice sent
to LIH by Gazit Globe with a copy to Equity One. Gazit Globe agrees to send such
notice indicating its support or non support of each Director Nominee at least
ten (10) days prior to such meeting of the stockholders of Equity One, or to
such action by written consent, at which an election of directors is held.
Except for LIH’s obligation to vote for a Director Nominee in accordance with
the LIH Voting Obligation hereunder and subject to Section 2.8, LIH may vote
shares of EQY Common Stock and Class A Common Stock Beneficially Owned by
Liberty Group at any meeting of the stockholders of Equity One (or with respect
to any action of such stockholders by written consent) in any manner it deems
appropriate, in its sole and absolute discretion.
     2.7 Gazit Voting Obligation. Each member of the Gazit Group executing this
Agreement agrees, and will cause Chaim Katzman and each of their respective
controlled Affiliates (other than Affiliates that have executed this Agreement),
at any meeting of the stockholders of Equity One, or with respect to any action
by written consent of such stockholders, to cause all EQY Common Stock
Beneficially Owned by the Gazit Group or over which it has the power to direct
the vote, to be voted in favor of the election of the LIH nominee to the Equity
One Board approved by the Equity One Board in accordance with Section 2.3 for so
long as LIH has the right to nominate a

9



--------------------------------------------------------------------------------



 



director to the Equity One Board pursuant to this Article 2; provided, however,
that each member of the Gazit Group will only be required to vote in favor of
such approved LIH nominee if such LIH nominee is qualified, in the Gazit Group’s
reasonable judgment, to serve as a director of Equity One (the “Gazit Voting
Obligation”). The Gazit Group agrees that in the event that a Parent Section 16
Person is approved by the Equity One Board as the LIH nominee pursuant to
Section 2.3, then such LIH nominee will be deemed qualified by the Gazit Group
for purposes of this Section 2.7.
     2.8 Standstill Provisions. Commencing on the date hereof and until the
Termination Date, unless otherwise agreed in writing by the Equity One Board and
Gazit Globe, LIH will, and will cause each member of Liberty Group to: (i) with
respect to Equity One or EQY Common Stock, not make, engage, vote in favor of or
in any way participate in or influence, directly or indirectly, a hostile
takeover or other similar action or any “solicitation,” (as such term is used in
the proxy rules of the Commission) by way of tender offer, exchange offer,
merger or other business combination, proxies, consents (whether or not relating
to the election or removal of directors), voting agreements, change of
management or otherwise, except in connection with any of the foregoing that is
recommended or not opposed by the Equity One Board and that is not initiated by
Liberty Group, provided, however, that the presence of the director designated
by LIH on the Equity One Board will not violate this Section 2.8, and
notwithstanding this Section 2.8, such board member may vote and take such other
actions as he or she determines is appropriate in accordance with the exercise
of his or her duties as a director and provided further that any member of
Liberty Group may abstain from voting on any matter described in this
Section 2.8 and, subject to Section 3.4, may tender shares of EQY Common Stock
Beneficially Owned by such member in connection with any tender offer or
exchange offer without violation of this Section 2.8, (ii) except as provided
for in this Agreement, not seek, alone or in concert with others, election or
appointment to, or representation on, or nominate or propose the nomination of
any candidate to, the Equity One Board, (iii) not initiate, propose or otherwise
“solicit” (as such term is used in the proxy rules of the Commission)
stockholders of Equity One for the approval of stockholder proposals made to
Equity One whether made pursuant to Rule 14a-8 or Rule 14a-4 under the Exchange
Act or otherwise, or cause or encourage or attempt to cause or encourage any
other person to initiate any such stockholder proposal, regardless of its
purpose, and (iv) not purchase or cause to be purchased or otherwise acquire or
agree to acquire, or become or agree to become the Beneficial Owner of, any
other securities issued by Equity One, or any securities convertible into or
exchangeable for EQY Common Stock (other than EQY-CSC Class A Shares) or any
other equity securities of Equity One, if in any such case immediately after the
taking of such action Liberty Group would, in the aggregate, Beneficially Own in
excess of the greater of (A) a number of shares of voting stock of Equity One
equal to 19.9% of the shares of Equity One that are outstanding as of the
Closing (as such amount may be adjusted after the date of Closing for splits,
reclassifications, recapitalizations, recombinations and/or similar events or
transactions) (such number of shares to be agreed by the parties as of the
Closing and set forth on Schedule I to be attached to this Agreement) or (B) 15%
of the EQY Common Stock outstanding on a Fully Diluted Basis from time to time
(the “Ownership Cap”), which Ownership Cap will automatically be reduced from
time to time, if Liberty Group sells any EQY Common Stock, to a new Ownership
Cap that is equal to Liberty Group’s then Beneficial Ownership percentage, in
the aggregate, of the shares of EQY Common Stock then outstanding on a Fully
Diluted Basis; provided, however that in all events Liberty Group may
Beneficially Own or acquire up to 9.9% of the shares of EQY Common Stock then
outstanding on a Fully Diluted Basis and Liberty Group may acquire shares in
order to satisfy the ownership requirements set forth in Section 2.2(ii) during
any Cure Period; provided, however in all events any acquisition of EQY Common
Stock by Liberty Group in addition to those shares of EQY Common

10



--------------------------------------------------------------------------------



 



Stock acquired pursuant to the Subscription Agreement or issuable upon the
redemption of EQY-CSC Class A Shares acquired by LIH at Closing (the “Additional
Shares”) may only be acquired, directly or indirectly, through a U.S. controlled
entity.
     2.9 LIH Director Vacancy. Subject to the procedures set forth in
Section 2.3, LIH shall have the right to designate a replacement LIH Director
reasonably acceptable to the Equity One Board (provided that any Parent
Section 16 Person shall be deemed acceptable for purposes of this Section 2.9)
for any LIH Director appointed or elected to the Equity One Board in accordance
with this Article 2 upon such LIH Director’s death, incapacity, retirement,
disqualification, removal from office, or resignation (other than a resignation
pursuant to Section 2.3(g) hereof) and Equity One shall cause the Equity One
Board to appoint such designee to the Equity One Board.
     2.10 No Transfer of Equity One Board Representation Rights. The rights of
LIH set forth in this Article 2 are personal to LIH and may not be transferred
or assigned (whether by operation of law or otherwise, including, without
limitation, in connection with or by way of, (i) a Change of Control of Parent
and/or LIH or (ii) a Board Change). In addition, for purposes of this
Section 2.10, an attempted assignment shall be deemed to have occurred upon the
entry by LIH or Parent, or by any Person entitled to or able to directly or
indirectly control LIH or Parent, into any agreement (other than this Agreement
or the irrevocable proxy described in Section 2.11) obligating LIH or Parent to
vote the shares of EQY Common Stock and the Class A Common Stock, which are
subject to the LIH Voting Obligation, in any particular manner or giving any
Person (other than Equity One, a member of Liberty Group or a member of the
Gazit Group) the power to vote or direct the voting of such shares. Upon any
such attempted transfer or assignment, all rights of LIH and all obligations of
Equity One and the Gazit Group, as the case may be, under this Article 2 shall
immediately terminate.
     2.11 Irrevocable Proxy. As promptly as practicable after the date of this
Agreement (but in any event within two (2) Business Days hereafter), Equity One,
LIH and the Gazit Group members that are a party to this Agreement will exchange
executed signature pages to the proxy attached hereto as Exhibit C with respect
solely to the Gazit Voting Obligation, Gazit Group’s obligation pursuant to
Section 6.2 and the LIH Voting Obligation as applicable. The irrevocable proxy
of each party shall automatically terminate on the date the Gazit Voting
Obligation and LIH Voting Obligation terminate pursuant to Section 7.1.
ARTICLE 3

RIGHT OF FIRST OFFER
     3.1 First Offer. Subject to the terms and conditions of this Agreement, if
at any time one or more members of Liberty Group desires to sell all or any part
of its EQY-CSC Class A Shares, such member or members of Liberty Group shall
first deliver a written offer (the “DRS Sale Offer”) to sell any such EQY-CSC
Class A Shares (the “First Offered DR Shares”) to Equity One (the “Equity One
DRS ROFO”). For the avoidance of doubt, LIH may only submit a DRS Sale Offer if
it has a good faith intention to sell such EQY-CSC Class A Shares to a third
party in an arm’s length transaction. Notwithstanding the foregoing, LIH shall
not be obligated to sell all or any part of the First Offered DR Shares to a
third party other than to Equity One or the Gazit Group, as the case may be, in
accordance with this Article 3 and Article 4. At the same time the DRS Sale
Offer is delivered to Equity One, such member or members of Liberty Group shall
submit such DRS Sale

11



--------------------------------------------------------------------------------



 



Offer to the Gazit Group, which DRS Sale Offer shall provide that if Equity One
does not make an election to purchase the First Offered DR Shares then the Gazit
Group shall have the right to purchase such First Offered DR Shares in
accordance with the terms herein. The DRS Sale Offer shall disclose in
reasonable detail the amount of First Offered DR Shares proposed to be sold, the
price per First Offered DR Share (the “DRS Purchase Price”) and any other
material terms and conditions relating to the proposed sale.
     3.2 Election.
          (a) If Equity One desires to purchase all, or a portion of, of the
First Offered DR Shares, Equity One shall communicate in writing its election to
purchase the First Offered DR Shares to LIH within fourteen (14) Business Days
of the date the DRS Sale Offer was made (the “Equity One Offer Period”). Such
communication shall, when taken in conjunction with the DRS Sale Offer, be
deemed to constitute a valid, legally binding and enforceable agreement for the
sale and purchase of such First Offered DR Shares to Equity One on the terms and
conditions contained in the DRS Sale Offer. The failure of Equity One to provide
written notice of acceptance within the Equity One Offer Period shall be deemed
a rejection by Equity One of the DRS Sale Offer.
          (b) Election by the Gazit Group. If Equity One does not communicate in
writing its election to purchase all of the First Offered DR Shares within the
Equity One Offer Period, LIH shall provide the Gazit Group with written notice
to that effect within five (5) Business Days after the expiration of the Equity
One Offer Period (the “Notice of Availability”) and the Gazit Group shall have
the right to purchase all or a portion of such First Offered DR Shares not
purchased by Equity One (the “Gazit DRS ROFO”). If the Gazit Group desires to
purchase all or a portion of the First Offered DR Shares not purchased by Equity
One, the Gazit Group shall communicate in writing its election to purchase to
LIH, which communication shall be given to LIH within fourteen (14) Business
Days of the date of delivery to the Gazit Group of the Notice of Availability
(the “Gazit Offer Period”). Such communication shall, when taken in conjunction
with the DRS Sale Offer and the Notice of Availability, be deemed to constitute
a valid, legally binding and enforceable agreement for the sale and purchase of
such First Offered DR Shares on the terms and conditions contained in the DRS
Sale Offer. The failure of the Gazit Group to provide written notice of
acceptance within the Gazit Offer Period shall be deemed a rejection by the
Gazit Group of the DRS Sale Offer.
          (c) Sales of the First Offered DR Shares to be sold to Equity One or
the Gazit Group, as the case may be, pursuant to this Section 3.2 shall be made
at the offices of Equity One as soon as reasonably practicable following the
date the DRS Sale Offer was made but in any event within ten (10) Business Days
after the end of the Equity One Offer Period, in the case of a sale to Equity
One, or within ten (10) Business Days after the end of the Gazit Offer Period,
in the case of a sale to Gazit Group, or such other place and date mutually
agreed upon by the parties to the sale. Such sales shall be effected by such
member or members of Liberty Group’s delivery to Equity One or the Gazit Group,
as the case may be, of a certificate or certificates or other instrument
evidencing the First Offered DR Shares to be purchased, free of encumbrances,
duly endorsed for transfer to Equity One or the Gazit Group, as the case may be,
against payment in cash to such member or members of Liberty Group of the DRS
Purchase Price times the number of First Offered DR Shares purchased by Equity
One or the Gazit Group, as the case may be.

12



--------------------------------------------------------------------------------



 



     3.3 No Election. If all of the First Offered DR Shares are not purchased by
Equity One or the Gazit Group pursuant to Sections 3.1 and 3.2, the First
Offered DR Shares not so purchased may be sold by such member or members of
Liberty Group to another proposed transferee at any time within 120 days after
the end of the Gazit Offer Period, provided, that the purchase price payable by
the proposed transferee for such First Offered DR Shares shall equal at least
ninety five (95%) of the DRS Purchase Price, subject to Equity One’s Right of
First Refusal pursuant to the provisions of Article 4. Any First Offered DR
Shares not sold within such 120-day period shall continue to be subject to the
requirements of the Equity One DRS ROFO and the Gazit DRS ROFO set forth in this
Article 3 and the Right of First Refusal set forth in Article 4.
     3.4 Exclusive Gazit Shares Right of First Offer.
          (a) Shares Sale Offer Notice. Subject to the terms and conditions of
this Agreement, including without limitation Sections 3.4(f), 3.5 and 7.2
hereof, if at any time LIH desires to sell all or any part of (i) any shares of
EQY Common Stock received in redemption for EQY-CSC Class A Shares, (ii) any
shares of Equity One Common Stock received pursuant to the Subscription
Agreement or (iii) the share of Class A Common Stock ((i), (ii) and (iii)
collectively, the “EQY Shares”), LIH shall first deliver a written offer to the
Gazit Group (a “Shares Sale Offer Notice”); provided that this Section 3.4 shall
not apply to Excluded Shares. The Shares Sale Offer Notice shall disclose in
reasonable detail the amount of EQY Shares proposed to be sold (the “First
Offered EQY Shares”), the price per EQY Share (the “Share Price”) and any other
material terms and conditions relating to the proposed sale. For the avoidance
of doubt, LIH may not submit a Shares Sale Offer Notice unless it has a good
faith intention of selling such First Offered EQY Shares to a third party in an
arm’s length transaction. Notwithstanding the foregoing, LIH shall not be
obligated to sell all or any part of the First Offered EQY Shares to a third
party other than to the Gazit Group in accordance with this Article 3 if it
delivers a Shares First Offer Election.
          (b) Shares Election. At any time during the applicable period
described in Section 3.4(c) following the date the Shares Sale Offer Notice is
received by the Gazit Group (the “Shares Offer Period”), the Gazit Group may
make an election (the “Gazit Share ROFO” and together with the Gazit DRS ROFO,
the “Gazit ROFOs”) to purchase all or a portion of the First Offered EQY Shares
by delivering a written notice of its election to purchase the First Offered EQY
Shares to LIH (the “Shares First Offer Election”). Such communication shall,
when taken in conjunction with the Shares Sale Offer Notice, be deemed to
constitute a valid, legally binding and enforceable agreement for the sale and
purchase of such First Offered EQY Shares on the terms and conditions contained
in the Shares Sale Offer Notice.
          (c) Shares Offer Period. The period of time in which the Gazit Group
must communicate in writing its election to purchase all or a portion of the
First Offered EQY Shares shall be as follows:
               (i) If the First Offered EQY Shares have an aggregate value of
$30 million or less based on the Market Price as of the day before the Shares
Sale Offer Notice is delivered (or if delivered after Market Close, as of the
day of such delivery) to the Gazit Group, five (5) Business Days after receipt
by the Gazit Group of the Shares Sale Offer Notice; and
               (ii) If the First Offered EQY Shares have an aggregate value of
greater than $30 million based on the Market Price as of the day before the
Shares Sale Offer Notice is

13



--------------------------------------------------------------------------------



 



delivered (or if delivered after Market Close, as of the day of such delivery)
to the Gazit Group, ten (10) Business Days after receipt by the Gazit Group of
the Shares Sale Offer Notice.
          (d) Shares Procedure. In the event the Gazit Group elects to purchase
all or a portion of the First Offered EQY Shares, sales of such First Offered
EQY Shares to be sold to the Gazit Group pursuant to this Section 3.4 shall be
made at the offices of Equity One as soon as reasonably practicable after
delivery of the Shares First Offer Election to Liberty Group but in any event
within ten (10) Business Days thereafter or such other place or date mutually
agreed upon by LIH and the Gazit Group. Such sales shall be effected by LIH’s
delivery to the Gazit Group of a certificate or certificates or other instrument
evidencing the First Offered EQY Shares to be purchased, free of encumbrances,
duly endorsed for transfer to the Gazit Group against payment in cash to LIH of
the Share Price times the number of First Offered EQY Shares by the Gazit Group.
          (e) No Shares Election. Subject to provisions of Section 3.4(f), if
the Gazit Group fails to make a Shares First Offer Election during the
applicable Shares Offer Period, then the First Offered EQY Shares may be sold by
LIH at any time within 120 days after the termination of the applicable Shares
Offer Period to any other Person; provided, that the purchase price for the
First Offered EQY Shares shall equal at least ninety five percent (95%) of the
Share Price (the “Minimum Price”). Any First Offered EQY Shares not sold
(x) within such 120-day period or (y) for a price equal to or greater than the
Minimum Price shall continue to be subject to the Gazit Share ROFO.
          (f) Qualified ROFO Offering. If Liberty Group desires to sell the
First Offered EQY Shares in a Qualified ROFO Offering, all of the following
procedures shall apply to the Gazit Share ROFO:
               (i) The Minimum Price limitation shall not be applicable;
               (ii) LIH shall indicate in the Shares Sale Offer Notice (the
“First Notice”) that it is electing on behalf of Liberty Group to engage in a
Qualified ROFO Offering;
               (iii) No earlier than ten (10) Business Days after delivering the
First Notice, LIH shall deliver to the Gazit Group a notice (the “Second
Notice”) setting forth the ROFO Discount that the underwriters have agreed to
apply in such Qualified ROFO Offering. The “ROFO Discount” shall be comprised of
an amount equal to (x) the underwriting commission plus (y) the assumed discount
to the Market Price at the time the underwriter will price the Qualified ROFO
Offering;
               (iv) The Share Price payable by the Gazit Group shall be no
greater than an amount equal to (x) the Market Price as of the day before the
Second Notice is delivered (or if delivered after Market Close, as of the day of
such delivery) to the Gazit Group less (y) the ROFO Discount;
               (v) If the Gazit Group does not exercise all or a portion of the
Gazit Share ROFO, the offering price in connection with the Qualified ROFO
Offering for the First Offered EQY Shares not purchased by the Gazit Group shall
be an amount equal to (x) an amount that is not less than the Market Price at
the time the underwriter prices the Qualified ROFO Offering less (y) an amount
that is not in excess of the ROFO Discount (the “QRO Minimum Price”);

14



--------------------------------------------------------------------------------



 



               (vi) Notwithstanding the provisions of Section 3.4(c), the period
of time in which the Gazit Group must communicate in writing its election to
purchase all or a portion of the First Offered EQY Shares subject to a Qualified
ROFO Offering shall be by the end of the Business Day following the Business Day
on which the Gazit Group receives the Second Notice (the “Qualified ROFO
Offering Election Period”); provided, however, that if the Gazit Group receives
the Second Notice after 12:00 PM, New York local time, the Second Notice shall
be deemed to be received on the next Business Day. For example, if the Second
Notice is received at 11:00 AM on Monday, the Gazit Group must respond by 5:30
PM on Tuesday. If the Second Notice is received at 1:00 PM on Monday, the Gazit
Group must respond by 5:30 PM on Wednesday;
               (vii) The Gazit Group may not purchase a portion of the First
Offered EQY Shares if the remaining portion of First Offered EQY Shares
available for sale by Liberty Group would not equal at least $50 million based
on the Market Price as of the day before the Shares Sale Offer Notice was
delivered (or if delivered after Market Close, as of the day of such delivery);
               (viii) Equity One and LIH shall in good faith request that the
underwriters in such Qualified ROFO Offering permit the Gazit Group (should it
not exercise the Gazit Share ROFO) to enter an order in connection with such
Qualified ROFO Offering and to use their reasonable efforts to include the Gazit
Group in the “book” being assembled by the underwriters;
               (ix) Notwithstanding the provisions of Section 3.4(e), any First
Offered EQY Shares not sold (x) in a Qualified ROFO Offering launched within the
ten (10) Business Day period following the expiration of the Qualified ROFO
Offering Election Period or (y) at price equal to or greater than the QRO
Minimum Price shall continue to be subject to the Gazit Share ROFO; provided,
however, that if the First Offered EQY Shares are required to be resubmitted to
the Gazit Share ROFO because the final price in the offering is below the QRO
Minimum Price, LIH may provide a substitute Second Notice to Gazit Group setting
forth the new ROFO Discount and Gazit Group shall have the period of time set
forth in Section 3.4(f)(vi) in order to respond to such Second Notice; and
               (x) In the event that any provision of Section 3.4(a) through
Section 3.4(e) conflicts with this Section 3.4(f), the provisions set forth in
this Section 3.4(f) shall control.
     3.5 Limitations. The rights of first offer of Equity One pursuant to
Section 3.1 will not apply to sales or offers to sell by a member of Liberty
Group (i) to another member of Liberty Group or (ii) pursuant to a tender offer,
exchange offer, merger or other similar transaction approved or not opposed by
the Equity One Board and no DRS Sale Offer need be delivered or provided to
Equity One in connection therewith. The Gazit ROFOs shall not apply to sales or
offers to sell by a member of Liberty Group (i) to another member of Liberty
Group, (ii) pursuant to a tender offer, exchange offer, merger or other similar
transaction approved or not opposed by the Equity One Board or (iii) that in the
aggregate do not exceed, on an annual basis, 2% of the shares of EQY Common
Stock outstanding on a Fully Diluted Basis (the “Excluded Shares”) and no DRS
Sale Offer or Shares Sale Offer Notice, as applicable, need be delivered or
provided to the Gazit Group in connection therewith. For the avoidance of doubt,
a redemption of EQY-CSC Class A Shares in accordance with the terms of the
Operating Agreement shall not be considered a sale for purposes of, or otherwise
subject to, this Article 3. In addition, this Article 3 shall not apply to the
sale of EQY-CSC Class A Shares or shares of EQY Common Stock in connection with
any

15



--------------------------------------------------------------------------------



 



Change-in-Control Transaction or Privatization Transaction, each as defined in
the Operating Agreement.
ARTICLE 4
RIGHT OF FIRST REFUSAL
     4.1 Grant. Subject to the terms and conditions of this Agreement, each
member of Liberty Group hereby unconditionally and irrevocably grants to Equity
One a right to purchase all or any portion of EQY-CSC Class A Shares that Equity
One or the Gazit Group, as the case may be, did not elect to purchase pursuant
to Section 3.2, that LIH may propose to transfer to a Competitor (“Proposed
Competitor Transfer”), on the same terms and conditions (including price and
form of consideration), as those offered to the prospective transferee (the
“Right of First Refusal”).
     4.2 Notice. LIH must deliver a written notice to Equity One (“Transfer
Notice”) not later than five (5) Business Days prior to the consummation of the
Proposed Competitor Transfer. The Transfer Notice shall disclose in reasonable
detail the amount of EQY-CSC Class A Shares proposed to be transferred to a
Competitor (the “Transfer Shares”), the terms and conditions of the proposed
sale, which shall include the proposed price (the “Transfer Share Price”), the
identity of the prospective transferee (the “Proposed Competitor Transferee”)
and any other material terms and conditions relating to the Proposed Competitor
Transfer.
     4.3 Election. If Equity One desires to purchase all or any portion of the
Transfer Shares, Equity One shall communicate in writing its election (the
“Transfer Election”) to purchase the Transfer Shares, which communication shall
state the number of Transfer Shares that Equity One desires to purchase and
shall be given to LIH within fourteen (14) Business Days of the date of the
Transfer Notice (the “Transfer Election Period”). Such communication shall, when
taken in conjunction with the Transfer Notice, be deemed to constitute a valid,
legally binding and enforceable agreement for the sale and purchase of such
Transfer Shares on the terms and conditions contained in the Transfer Notice.
Sales of the Transfer Shares to be sold to Equity One pursuant to this Article 4
shall be made at the offices of Equity One as soon as reasonably practicable
after delivery of the Transfer Election but in any event within ten (10)
Business Days after the end of the Transfer Election Period. Such sales shall be
effected by LIH’s delivery to Equity One of a certificate or certificates or
other instrument evidencing the Transfer Shares purchased by it, free and clear
of all liens, claims and encumbrances, duly endorsed for transfer to Equity One,
against payment in cash to LIH of the Transfer Share Price times the number of
Transfer Shares purchased by Equity One.
     4.4 No Election. If Equity One does not purchase all of the Transfer Shares
or Equity One does not timely deliver a Transfer Election during the Transfer
Election Period in accordance with Section 4.3, the Transfer Shares not so
purchased may be sold by LIH to the Proposed Competitor Transferee on
substantially the same terms and conditions contained in the Transfer Notice
provided, that the purchase price for the Transfer Shares equal at least ninety
five percent (95%) of the Transfer Share Price. Any Transfer Shares not sold to
the Proposed Competitor Transferee within 120 days of the date of the Transfer
Notice shall continue to be subject to the requirements of the Equity One DRS
ROFO and the Gazit DRS ROFO set forth in Article 3 and the Right of First
Refusal set forth in this Article 4.

16



--------------------------------------------------------------------------------



 



ARTICLE 5

TAG ALONG RIGHTS
     5.1 LIH Tag-Along Rights. In the event one or more members of the Gazit
Group proposes to sell in a bona fide arm’s length transaction or series of
transactions with a third party or third parties (other than pursuant to
open-market transactions at then-currently available market prices, a tender
offer or any other transaction in which all Equity One stockholders (including
the Gazit Group) are offered the same type and amount of per share
consideration) a number of shares of EQY Common Stock that would, upon
consummation of such transaction, result in a “change of control” (such
transaction, a “Gazit Sale”), such member or members of the Gazit Group shall
first deliver a written offer, disclosing in reasonable detail the shares
proposed to be sold in the proposed Gazit Sale (the “Subject Shares”), the terms
and conditions, including price, of the proposed Gazit Sale, the identity of the
prospective transferee (the “Proposed Gazit Transferee”) and any other material
terms and conditions relating to the proposed Gazit Sale (the “Gazit Offer”) to
LIH to permit Liberty Group to participate on a pro-rata basis (based upon the
Gazit Group’s and Liberty Group’s respective aggregate relative Beneficial
Ownership of Equity One vis-a-vis one another until such time as the Alony-Hetz
Stockholders Agreement (as it may be amended or extended from time to time) is
amended to permit Liberty Group and Alony-Hetz to participate on a pro-rata
basis, at which time this Agreement will be automatically deemed to be modified
such that (x) all references to “pro-rata basis” in this Article 5 will be based
upon the Gazit Group’s, Liberty Group’s and Alony-Hetz’s respective aggregate
relative Beneficial Ownership of Equity One vis-à-vis one another, assuming all
are participating, and (y) where Liberty Group’s respective aggregate relative
Beneficial Ownership of Equity One is less vis-à-vis Alony-Hetz, all references
to Liberty Group’s “pro rata basis” in Article 5 shall be equal to Alony-Hetz’s
“pro-rata basis,” assuming all are participating) in the proposed Gazit Sale,
and on the same terms and conditions (the “LIH Tag Rights”). For the avoidance
of doubt, where Liberty Group’s respective aggregate relative Beneficial
Ownership of Equity One is less vis-à-vis Alony-Hetz, Liberty Group will be
entitled to include in such Gazit Sale up to the maximum number of shares of EQY
Common Stock that Alony-Hetz would be entitled to include in such sale assuming
Alony-Hetz was participating at the maximum level. The Gazit Offer will be held
open for not less than ten (10) Business Days (the “Offer Period”), during which
LIH may accept, in whole or in part, by delivering written notice to Gazit Globe
stating the number of shares of EQY Common Stock to be sold by Liberty Group.
Such written notice from LIH shall, when taken in conjunction with the Gazit
Offer, be deemed to constitute a valid, legally binding and enforceable
agreement for the sale and purchase of such shares of EQY Common Stock on the
terms and conditions contained in the Gazit Offer. The failure of LIH to provide
written notice of acceptance to Gazit Globe within the Offer Period will be
deemed a rejection by LIH of the Gazit Offer. Prior to the earlier of (x) the
end of the Offer Period or (y) the acceptance or rejection by LIH of the Gazit
Offer, the Gazit Group shall not complete any sale of shares of EQY Common Stock
to the Proposed Gazit Transferee. In the event LIH elects to participate in the
Gazit Sale by delivering written notice to Gazit Globe during the Offer Period,
then following expiration of the Offer Period and for a 120-day period
thereafter, members of the Gazit Group may sell or otherwise transfer Subject
Shares to the Proposed Gazit Transferee for consideration equal to at least
ninety five percent (95%) of the purchase price contained in the Gazit Offer
delivered to LIH and otherwise on terms and conditions not substantially more
favorable to the Proposed Gazit Transferee (or substantially less favorable to
Liberty Group) than those contained in the Gazit Offer; provided that, the
Proposed Gazit Transferee shall simultaneously purchase the number of shares of
EQY Common Stock as calculated above from Liberty Group on

17



--------------------------------------------------------------------------------



 



terms and conditions no more onerous than (and in all cases substantially
similar to) those applicable to the sale of the Subject Shares to the Proposed
Gazit Transferee by members of the Gazit Group; provided further, that the Gazit
Group, on the one hand, and Liberty Group, on the other hand, shall each only be
liable at a maximum for any indemnification or other liabilities to such
Proposed Gazit Transferee in an amount equal to that proportion of total
liabilities that equals the proportion of the total consideration received by
members of Liberty Group relative to the total consideration received by members
of the Gazit Group in such sales to the Proposed Gazit Transferee. In the event
that LIH does not elect to exercise its LIH Tag Rights pursuant to this
Section 5.1, then following expiration of the Offer Period and for a 120-day
period thereafter, members of the Gazit Group may sell or otherwise transfer the
Subject Shares to the Proposed Gazit Transferee for consideration not greater
than one hundred and five percent (105%) of the purchase price contained in the
Gazit Offer delivered to LIH and otherwise on terms and conditions not
substantially more favorable to the selling members of Gazit Group than those
contained in the Gazit Offer. Any Subject Shares not sold to the Proposed Gazit
Transferee within 120 days of the termination of the Offer Period shall again be
subject to the LIH Tag Rights pursuant to this Article 5.
     5.2 Limitations. The LIH Tag Rights shall not apply to any shares of EQY
Common Stock pledged by any member of the Gazit Group as security for a bona
fide loan from a Qualified Lender (any such currently or future pledged shares,
the “Pledged Shares”) that are foreclosed upon or sold by the Qualified Lender.
     5.3 Defined Terms. For purposes of this Article V, (i) “change of control”
shall mean a transaction that would result in a person or group of persons (as
defined in Section 13d-3 under the Exchange Act) other than the Gazit Group
becoming the Beneficial Owner of 30% or more of the outstanding shares of EQY
Common Stock and (ii) “third party” will not include any entity in which the
Gazit Group Beneficially Owns 30% or more of the outstanding stock (or
interests) of such entity and is the largest stockholder (or holder of
interests).
ARTICLE 6

CHARTER AMENDMENT
     6.1 Equity One Charter.
          (a) If not done earlier, Equity One shall include in the proxy
statement filed by Equity One with the Commission in connection with the 2011
Annual Meeting a proposal seeking stockholder approval of the Amended EQY
Charter. Nothing herein shall prohibit Equity One from seeking the approval of
any other amendments to the EQY Charter at the same time it seeks approval of
the foreign ownership provisions set forth in the Amended EQY Charter, provided
that the foreign ownership provisions set forth in the Amended EQY Charter are
included therein and that such other amendments, if any, do not have the effect
of altering or adversely affecting the foreign ownership provisions set forth in
the Amended EQY Charter. The Equityholders acknowledge and agree that Equity One
may, but is under no obligation to, hold a special meeting to seek approval of
the Amended EQY Charter.
          (b) Until the Foreign Limitation Cut-Off Date (as defined in the
Amended EQY Charter), Equity One agrees not to propose or submit to a vote of
stockholders any amendment to

18



--------------------------------------------------------------------------------



 



the Amended EQY Charter which would have the effect in any way of altering or
adversely affecting the foreign ownership provisions set forth in the Amended
EQY Charter.
     6.2 Gazit Group Obligation. Each member of the Gazit Group executing this
Agreement agrees, and will cause Chaim Katzman and each of their respective
controlled Affiliates (other than Affiliates that have executed this Agreement),
at any meeting of the stockholders of Equity One, or with respect to any action
by written consent of such stockholders, to cause all EQY Common Stock
Beneficially Owned by the Gazit Group or over which it has the power to direct
the vote, to be voted in favor of the proposal to adopt the Amended EQY Charter.
ARTICLE 7

TERMINATION OF RIGHTS; APPLICATION TO FUTURE PURCHASES; TREATMENT
OF CLASS A COMMON STOCK
     7.1 Termination of Rights. The LIH Tag Rights, the Gazit Voting Obligation,
the Gazit ROFOs and the LIH Voting Obligation will automatically terminate on
the earliest of: (i) the Termination Date; (ii) at such time as the Gazit Group,
in the aggregate (together with other persons or a group of persons considered
to be acting in concert with the Gazit Group), Beneficially Owns less than 20%
of the outstanding shares of EQY Common Stock on a Fully Diluted Basis (it being
understood that the LIH Tag Rights apply to the transaction in which the Gazit
Group sells EQY Common Stock that brings the Gazit Group’s Beneficial Ownership
of EQY Common Stock below such threshold), (iii) at such time as Liberty Group
in the aggregate Beneficially Owns less than 3%, on a Fully Diluted Basis, of
the outstanding shares of EQY Common Stock. For the avoidance of doubt, each
threshold in subsection (ii) and (iii) is a “low water mark,” such that at such
time as any threshold described in (ii) or (iii) is met, resulting in a
termination of any of the various rights and obligations of the parties, the
later acquisition of additional EQY Common Stock (whether through open market
purchases or otherwise) will not reinstate such rights or obligations.
     7.2 Future Purchases. Subject to Sections 2.8 and 7.1 of this Agreement, if
Liberty Group acquires Additional Shares, such Additional Shares will be subject
to (or benefit from) the LIH Tag Rights, Gazit ROFOs, LIH Voting Obligation and
Section 2.8. In addition, as provided in Section 2.8, Liberty Group may only
acquire Additional Shares, directly or indirectly, through a U.S. controlled
entity.
     7.3 Class A Common Stock. For the avoidance of doubt, Parent and LIH hereby
agree and acknowledge that upon any transfer of the Class A Common Stock (even
if transferred in accordance with this Agreement), the Class A Common Stock
shall automatically convert as provided in the Articles Supplementary into
shares of EQY Common Stock.
ARTICLE 8
MISCELLANEOUS
     8.1 Term. Except as otherwise provided in this Agreement, this Agreement
shall terminate on the Termination Date; provided, however, that this Agreement
will terminate upon the

19



--------------------------------------------------------------------------------



 



termination of the Contribution Agreement pursuant to its terms prior to the
consummation of the transactions contemplated thereby.
     8.2 Request for Information; Covenants
          (a) Each of the Gazit Group and Liberty Group shall promptly provide
to the other any information reasonably requested by the other party that is
required in order for the applicable requesting party to fulfill its reporting
obligations under applicable securities laws, including without limitation
information regarding the amount of EQY Common Stock Beneficially Owned by each
member of Liberty Group or the Gazit Group, as the case may be, and over which
each member of Liberty Group or the Gazit Group, as the case may be, has the
power to vote.
          (b) Each of Gazit Globe, MGN, 1995, America, Silver Maple and Ficus
hereby agrees, jointly and severally, to cause Chaim Katzman and each of their
respective controlled Affiliates to comply with any and all obligations of the
Gazit Group under this Agreement and shall be responsible for any breach by
Chaim Katzman or such respective controlled Affiliates of the terms of this
Agreement. The members of the Gazit Group, with the exception of Gazit Globe,
that are party hereto are the direct holders of all shares of EQY Common Stock
Beneficially Owned by the Gazit Group.
          (c) The members of Liberty Group that are party hereto will be the
direct holders of all shares of EQY Common Stock Beneficially Owned by Liberty
Group as of the Closing and Liberty Group does not Beneficially Own, and will
not Beneficially Own prior to the Closing, any EQY Common Stock.
     8.3 Restrictive Legends. In order to enforce the restrictions on transfer
set forth in Articles 3 and 4 of this Agreement, Equity One shall have the right
to place restrictive legends on the certificates representing the EQY Shares and
to impose stop transfer instructions with respect to such securities. In the
event that any of the EQY Shares cease to be subject to the restrictions on
transfer set forth in Articles 3 and 4 of this Agreement, Equity One shall, upon
the written request of Liberty Group, issue new certificates or other
instruments representing such shares, which shall not contain such legends and
shall cause its transfer agent to make any necessary notations in the share
register book of Equity One to reflect the removal of such legends; provided
Liberty Group surrenders to Equity One the previously issued certificates or
other instruments, if any.
     8.4 Assignment of Rights.
          (a) Neither this Agreement nor any of the rights or obligations
hereunder may be assigned by any party hereto without the prior consent of the
other parties, provided, however, that (i) the Gazit Group or any member thereof
may assign this Agreement in connection with the pledge of any Pledged Shares to
a Qualified Lender (or affiliated group of Qualified Lenders) that acquires or
pledges Pledged Shares that represent (as of the date of such assignment) 20% or
more of the outstanding shares of EQY Common Stock (a “Control Block”), and
(ii) upon any subsequent sale of the Pledged Shares following a foreclosure, the
rights of the Gazit Group, or any member thereof, under this Agreement may be
assigned to any entity or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision) that acquires
a Control Block; provided further, that LIH may assign its rights or obligations
hereunder to any other member of Liberty Group, except that the Equity Board
representation right set forth in

20



--------------------------------------------------------------------------------



 



Article 2 may only be assigned to Parent or another wholly owned subsidiary of
Parent, and such board representation right will immediately terminate in the
event any such assignee is no longer a wholly owned subsidiary of Parent.
          (b) Any successor or permitted assignee of any Equityholder, shall
deliver to Equity One as a condition to any transfer or assignment, a
counterpart signature page hereto pursuant to which such successor or permitted
assignee shall confirm their agreement to be subject to and bound by all of the
provisions set forth in this Agreement that were applicable to the predecessor
or assignor of such successor or permitted assignee.
          (c) Except in connection with an assignment by Equity One by operation
of law or otherwise to an acquirer of Equity One, (and subject to the terms of
the Operating Agreement) the rights and obligations of Equity One hereunder may
not be assigned under any circumstances.
          (d) Promptly following the receipt by any member of the Gazit Group of
a notice from any Qualified Lender exercising its right to foreclose under any
loan pursuant to which the Gazit Group has pledged Pledged Shares to such
Qualified Lender pursuant to Section 8.4(a) above (a “Foreclosure Notice”),
Gazit Globe agrees to provide a copy of the Foreclosure Notice to LIH and Equity
One; provided, however, that neither LIH nor Equity One shall share any
information contained in or related to the Foreclosure Notice with any Person
other than the other members of Liberty Group, Equity One and their respective
agents and representatives, who shall also keep such information confidential.
     8.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York applicable to
agreements made and to be performed entirely within such State, without regard
to the conflicts of law principles of such State.
     8.6 Counterparts; Facsimile. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed and delivered by facsimile or portable document format (pdf) and in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
     8.7 Titles and Subtitles. Whenever herein the singular number is used, the
same shall include the plural, and the plural shall include the singular where
appropriate, and words of any gender shall include the other gender when
appropriate. The headings of the Sections contained in this Agreement are for
convenience only and shall not be taken into account in determining the meaning
of any provision of this Agreement. The words “hereof” and “herein” refer to
this entire Agreement and not merely the Section in which such words appear. If
the last day for performance of any obligation hereunder is not a Business Day,
then the deadline for such performance or the expiration of the applicable
period or date shall be extended to the next Business Day.
     8.8 Representatives. Any decisions, consents, agreements, notices or
communications required in connection with this Agreement by any member of the
Gazit Group shall be made, written or delivered by its representative, Gazit
Globe and Equity One and Liberty Group shall be entitled to rely on the
decisions, consents, agreements, notices or communications from Gazit Globe
without further action from any other member of the Gazit Group.

21



--------------------------------------------------------------------------------



 



     8.9 Notices. Any notice or communication required under or otherwise
delivered in connection with this Agreement to any of the parties hereto shall
be written and shall be delivered to such party at the following address:
     If to Parent or LIH:
Capital Shopping Centres Group plc
40 Broadway
London SW1H OBT
United Kingdom
Attn: Company Secretary
Fax: (44) 207 7887 0001
     with a copy to (which shall not constitute notice to Liberty Group):
Skadden, Arps, Slate, Meagher & Flom, LLP
155 North Wacker Drive
Chicago, Illinois 60606
Attn: Rodd M. Schreiber, Esq.
Fax: (312) 407-0411
     If to any member or Affiliate of the Gazit Group:
Gazit-Globe Ltd.
1 Hashalom Road
Tel Aviv
Israel
Attn: Eran Ballan, Vice President and General Counsel
Fax: (972) 3-696-1910
     with a copy to (which shall not constitute notice to any member or
Affiliate of the Gazit Group):
Paul, Hastings, Janofsky & Walker LLP
75 E. 55th Street
New York, New York 10022
Attn: Mark Schonberger, Esq.
Fax: (212) 230-7747
     If to Equity One:
Equity One, Inc.
1600 N.E. Miami Gardens Drive
North Miami Beach, Florida 33179
Attn: General Counsel
Fax: (305) 947-1734

22



--------------------------------------------------------------------------------



 



     with a copy to (which shall not constitute notice to Equity One):
Goodwin Procter LLP
Exchange Place, 53 State St.
Boston, MA 02109
Attn: Gilbert G. Menna, Esq.
Attn: Suzanne Lecaroz, Esq.
Fax: (617) 523-1231
Each notice shall be in writing and shall be sent to the party to receive it,
postage prepaid by certified mail, return receipt requested, or by a nationally
recognized overnight courier service that provides tracking and proof of
receipt. Inclusion of fax numbers is for convenience only, and notice by fax
shall neither be sufficient nor required. Notices shall be deemed delivered upon
receipt.
     8.10 Entire Agreement; No Amendment. This Agreement, when taken with the
other Transaction Documents, represents the entire agreement among each of the
parties hereto with respect to the subject matter hereof. It is expressly
understood that no representations, warranties, guarantees or other statements
shall be valid or binding upon a party unless expressly set forth in this
Agreement. It is further understood that any prior agreements or understandings
between the parties with respect to the subject matter hereof have merged in
this Agreement, which alone fully expresses all agreements of the parties hereto
as to the subject matter hereof and supersedes all such prior agreements and
understandings. This Agreement may not be amended, modified or otherwise altered
except by a written agreement signed by the party hereto against whom
enforcement is sought. It is agreed that no obligation under this Agreement
which by its terms is to be performed or continue to be performed after Closing
and no provision of this Agreement which is expressly to survive Closing shall
merge upon Closing, but shall survive Closing.
     8.11 Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable, this Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part of
this Agreement, and the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement, unless such
severance and construction would materially alter the parties’ intent with
respect to the transactions contemplated by this Agreement.
     8.12 Further Assurances. At any time or from time to time after the date
hereof, the parties agree to cooperate with each other, and at the request of
any other party, to execute and deliver any further instruments or documents and
to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.
     8.13 Jurisdiction; Service of Process. Each party irrevocably submits to
the exclusive jurisdiction of (a) the Supreme Court of the State of New York,
New York County, and (b) the United States District Court for the Southern
District of New York, for the purposes of any suit, action or other proceeding
arising out of this Agreement or any transaction contemplated hereby. Each party
agrees to commence any such action, suit or proceeding either in the United
States District Court for the Southern District of New York or if such suit,
action or other proceeding may not be brought in such court for jurisdictional
reasons, in the Supreme Court of the State of New

23



--------------------------------------------------------------------------------



 



York, New York County. Each party irrevocably and unconditionally waives any
objection to the laying of venue of any action, suit or proceeding arising out
of this Agreement or the transactions contemplated hereby in (i) the Supreme
Court of the State of New York, New York County, or (ii) the United States
District Court for the Southern District of New York, and hereby and thereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum. Each party irrevocably consents
to the service of process outside the territorial jurisdiction of the courts
referred to in this Section 8.13 in any such action or proceeding by mailing
copies thereof by registered United States mail, postage prepaid, return receipt
requested, to its address as specified in or pursuant to Section 8.9. However,
the foregoing shall not limit the right of a party to effect service of process
on the other party by any other legally available method.
     8.14 Waiver of Jury Trial. Each party hereby waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
to any litigation directly or indirectly arising out of, under or in connection
with this Agreement or any transaction contemplated hereby. Each party
(a) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce that foregoing waiver and (b) acknowledges
that it and the other parties hereto have been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section 8.14.
     8.15 Specific Performance. The parties hereto recognize that the various
rights rendered under this Agreement are unique and that monetary damages would
not provide adequate compensation if the provisions of this Agreement were not
performed by them in accordance with the terms hereof or were otherwise breached
and, accordingly, the parties shall, in addition to such other remedies as may
be available to them at law or in equity, have the right to enforce the rights
under this Agreement by actions for injunctive relief and specific performance.
The parties agree not to raise any objections or defenses to the availability of
equitable remedies (including that a remedy at law would be adequate) to prevent
or restrain breaches of this Agreement and to specifically enforce the terms and
provisions of this Agreement to prevent breaches or threatened breaches of, or
to enforce compliance with, the covenants and obligations of the parties under
this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

24



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Equityholders Agreement
as of the date first written above.

            EQUITY ONE, INC.
      By:   /s/ Jeffrey S. Olson         Name:   Jeffrey S. Olson       
Title:   Chief Executive Officer        CAPITAL SHOPPING CENTRES GROUP PLC
      By:   /s/ David Fischel         Name:   David Fischel        Title:  
Director        LIBERTY INTERNATIONAL HOLDINGS LIMITED
      By:   /s/ David Fischel         Name:   David Fischel        Title:  
Director        GAZIT-GLOBE, LTD.
      By:   /s/ Roni Soffer         Name:   Roni Soffer        Title:  
President              By:   /s/ Varda Zuntz         Name:   Varda Zuntz       
Title:   Corporate Secretary     

 



--------------------------------------------------------------------------------



 



            MGN (USA) INC.
      By:   /s/ Chaim Katzman         Name:   Chaim Katzman        Title:  
President              By:   /s/ Sean Kanov         Name:   Sean Kanov       
Title:   Controller        GAZIT (1995), INC.
      By:   /s/ Chaim Katzman         Name:   Chaim Katzman        Title:  
President              By:   /s/ Sean Kanov         Name:   Sean Kanov       
Title:   Controller        MGN AMERICA, LLC
      By:   /s/ Chaim Katzman         Name:   Chaim Katzman        Title:  
President              By:   /s/ Sean Kanov         Name:   Sean Kanov       
Title:   Controller        SILVER MAPLE (2001), INC.
      By:   /s/ Gail Mifsud         Name:   Gail Mifsud        Title:   Chief
Executive Officer     

 



--------------------------------------------------------------------------------



 



                  By:   /s/ Nir Chanoch         Name:   Nir Chanoch       
Title:   Chief Operating Officer        FICUS, INC.
      By:   /s/ Gail Mifsud         Name:   Gail Mifsud        Title:   Chief
Executive Officer              By:   /s/ Nir Chanoch         Name:   Nir
Chanoch        Title:   Chief Operating Officer     

 